DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizumoto et al. (US Pub. 20160064000).
Regarding claim 1, Mizumoto discloses a sound pickup device that picks up target sound that has been output from an object (see fig. 1, paragraph 55), the sound pickup device comprising: 
a first input unit that receives image data that has been generated by a camera (see fig. 1, items 10 and 21; paragraph 56); 

a controller that determines a direction that the target sound is to be picked up in (see fig. 1, item 44; paragraph 62), 
wherein the controller includes: 
a detector that detects a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object (see fig. 1, item 24; paragraphs 59 and 63); 
an estimator that estimates a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a predetermined location in the acoustic signal, and outputs sound-source location information including information that indicates the location that has been estimated of the sound source (see fig. 1, item 44; paragraph 62);
 a weighting unit that sets a weight for the sound-source location information in accordance with a first likelihood of first information in sound included in the acoustic signal, the first information including information relating to the target sound (see fig. 1, item 50; paragraphs 20, 62, 84 and 103-104); and 
a determination unit that determines the direction that the target sound is to be picked up in based on the object location information, the sound-source location 
Regarding claim 2, Mizumoto discloses the sound pickup device according to claim 1, as discussed above, further comprising a storage that stores the first information (see fig. 1, item 63). 
Regarding claim 3, Mizumoto discloses the sound pickup device according to claim 2, as discussed above, wherein the storage stores second information including information relating to the non-target sound, and the weighting unit sets the weight for the sound-source location information based on a ratio of the first likelihood and a likelihood of the second information relating to the non-target sound (see paragraphs 81 and 143). 
Regarding claim 4, Mizumoto discloses the sound pickup device according to claim 1, as discussed above, wherein 
the weighting unit sets a weight for the object location information in accordance with an image capturing state of the camera that causes a change in precision of detecting a location of the object from the image data (see paragraph 53), and 
the determination unit determines the direction that the target sound is to be picked up in based on the object location information, the weight for the object location information, the sound-source location information, and the weight for the sound-source location information (see paragraph 53). 
Regarding claim 5, Mizumoto discloses the sound pickup device according to claim 4, as discussed above, wherein the weighting unit sets the weight for the object location information based on image confidence indicating how confident it is that the object is included in the image data (see fig. 1, item 50; paragraphs 53, 62 and 103-104). 
Regarding claim 6, Mizumoto discloses the sound pickup device according to claim 5, as discussed above, wherein the weighting unit calculates the image confidence based on average luminance or dispersion of luminance of the image data (see paragraphs 13 and 127). 
Regarding claim 7, Mizumoto discloses the sound pickup device according to claim 5, as discussed above, wherein the detector divides the image data into a plurality of regions, and the weighting unit calculates the image confidence based on average luminance or dispersion of luminance of one region of the plurality of regions, the one region corresponding to the location that has been detected of the object (see paragraphs 13 and 127). 
Regarding claim 8, Mizumoto discloses the sound pickup device according to claim 1, as discussed above, further comprising a sensor that includes at least one of a luminance sensor that senses ambient brightness, a distance sensor that senses a distance to the object, and an acceleration sensor (see paragraph 53; “luminance and contrast”), 
wherein the weighting unit sets the weight for the object location information based on an output of the sensor (see paragraphs 13, 53 and 127). 
Regarding claim 9, Mizumoto discloses the sound pickup device according to claim 1, as discussed above, further comprising at least one of the camera and the microphone array (see fig. 1, items 10 and 30). 

Regarding claim 11, Mizumoto discloses a sound pickup device that picks up target sound that has been output from an object (see fig. 1, paragraph 55), the sound pickup device comprising: 
a first input unit that receives image data that has been generated by a camera (see fig. 1, items 10 and 21; paragraph 56); 
a second input unit that receives an acoustic signal that has been output from a microphone array and includes the target sound and non-target sound (see fig. 1, items 30 and 41; fig. 4, speaker A14; paragraph 75; non-target sound being noise ); and 
a controller that determines a direction that the target sound is to be picked up in (see fig. 1, item 44; paragraph 62), 
wherein the controller includes: 
a detector that detects a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object (see fig. 1, item 24; paragraphs 59 and 63); 
an estimator that estimates a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a predetermined location in the acoustic signal, and outputs sound-source location information including information that indicates the location that has been estimated of the sound source (see fig. 1, item 44; paragraph 62); 
a weighting unit that sets a weight for the object location information in accordance with an image capturing state of the camera that causes a change in precision of detecting a location of the object from the image data (see fig. 1, item 24; paragraph 59); and 
a determination unit that determines the direction that the target sound is to be picked up in based on the object location information, the weight for the object location information, and the sound-source location information (see fig. 1, item 50; paragraphs 20, 59, 62, 84 and 103-104). 
Regarding claim 12, Mizumoto discloses the sound pickup device according to claim 11, as discussed above, wherein the weighting unit sets the weight for the object location information based on image confidence indicating how confident it is that the object is included in the image data (see paragraphs 13 and 127). 
Regarding claim 13, Mizumoto discloses the sound pickup device according to claim 12, as discussed above, wherein the detector divides the image data into a plurality of regions, and the weighting unit calculates the image confidence based on average luminance or dispersion of luminance of one region of the plurality of regions, the one region corresponding to the location that has been detected of the object (see paragraphs 13 and 127). 
Regarding claim 14, the claimed limitations are a method claim directly corresponding to the sound pickup device of claim 11; therefore, is rejected for the significantly the similar reasons as claim 11, as discussed above.
Regarding claim 15, the claimed limitations are a method claim directly corresponding to the sound pickup device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 16, the claimed limitations are a non-transitory recording medium claim directly corresponding to the sound pickup device of claim 11; therefore, is rejected for the significantly the similar reasons as claim 11, as discussed above.
Regarding claim 17, the claimed limitations are a non-transitory recording medium claim directly corresponding to the sound pickup device of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al. in view of Holtmann (US Pub. 20180232201).
Regarding claim 10, Mizumoto discloses the sound pickup device according to claim 1, as discussed above, wherein the detector outputs the object location information based on the partial region of the image data in which a body, a face, or lips of a person is detected as the object (see paragraph 67).
Mizumoto fails to disclose wherein the estimator outputs the sound-source location information based on a direction that a Gaussian mixture model (GMM) of speech of the person is included in the acoustic signal in, the person's speech GMM including the first information. 
However, Holtmann discloses wherein the estimator outputs the sound-source location information based on a direction that a Gaussian mixture model (GMM) of speech of the person is included in the acoustic signal in, the person's speech GMM including the first information (see paragraph 73).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Holtmann’s Gaussian mixture model (GMM) of speech of the person with the sound pickup device of Mizumoto in order to assign probabilities to the accuracy of the speaker. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654